Citation Nr: 0604401	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  01-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for depression secondary to 
service-connected vaginitis.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for depression secondary to service-connected 
vaginitis.

In October 2003, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in December 2005.

In November 2005, the veteran submitted medical documentation 
in support of an increased rating for her service-connected 
vaginitis.  Therefore, the issue of an increased rating for 
vaginitis is referred to the RO for further development and 
adjudication.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been completed.

2.  The veteran's claimed depression is not shown to have 
been caused or aggravated by her service-connected vaginitis.


CONCLUSION OF LAW

Depression is not proximately due to or the result of the 
service-connected vaginitis.  38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in March 2000, prior to the enactment of the VCAA.  

An RO letter dated in April 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate her claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, she 
does not dispute any of the material facts pertaining to her 
claim, and she has not indicated the existence of any 
outstanding information or evidence relevant to her claim.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

Factual Background

In October 1998, the veteran was granted service connection 
for vaginitis.

In March 2000, the veteran claimed that because of her 
service-connected vaginitis, she had mental distress in her 
life.

The RO received the veteran's VA outpatient medical records 
dated from March 1999 to April 2000, which showed that in 
March 1999, the veteran reported having been treated with 
Zoloft for approximately five years and had been on anti-
depressants for approximately seven years.  She complained of 
depression that had been in existence since 1991.  A February 
2000 medical record shows diagnoses of dysthymic disorder, 
obsessive-compulsive disorder, and inhalant abuse.

In the veteran's July 2001 substantive appeal, she stated 
that her vaginitis caused distress for her mentally and 
sexually.  She also stated that she was currently being 
treated for depression, which began before entering the 
service and continued to worsen during active duty.  She said 
that currently her mental distress was caused by her 
vaginitis because the pain and discomfort caused her to not 
have any sort of sexual intimacy with her husband.

In May 2004, the veteran underwent a VA examination, wherein 
she stated that she was abused as a child before entering the 
service.  Upon entering service, she found that being in the 
restrictive and male-controlled environment triggered 
memories of her child abuse.  She described her domestic 
problems relating to her husband actions which reminded her 
of her father.  The examiner noted that the veteran had 
depression secondary to her history of abuse.  The diagnosis 
was post-traumatic stress disorder (PTSD), chronic, which was 
related to her abuse as a child.  The examiner opined that 
there was no clear evidence that vaginitis was the 
approximate cause of the veteran's PTSD.  Further, the 
vaginitis may have activated the nonservice-connected PTSD to 
some degree, but the veteran had severe symptoms of PTSD, 
whether suffering from vaginitis or not.

In November 2004, the veteran underwent a VA examination.  
The VA physician noted that she reviewed the claims folder.  
The diagnosis was PTSD, chronic.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2005).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran maintains that her depression is secondary to her 
service-connected vaginitis.  Based on the evidence, the 
Board concludes that this is not the case.  As such, the 
Board notes that in May 2004, the VA examiner opined that the 
veteran had PTSD related to her previous abuse prior to 
service.  Further, the examiner did not find that the 
veteran's vaginitis caused her depression.  Although the VA 
examiner stated that the veteran's vaginitis may have 
activated her PTSD, the examiner finally concluded that the 
veteran would have had PTSD whether or not she had vaginitis.  
There was no conclusion that the vaginitis caused or 
aggravated the veteran's depression.  The Board finds that 
the May 2004 opinion does not provide the degree of certainty 
required for medical nexus evidence for the veteran's 
depression.  The examiner was only able to suggest the 
vaginitis "may" have activated the PTSD.  In this regard, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that such medical opinions expressed in 
terms of "may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions 
employing the phrase "may" or "may not" are speculative . . 
.).  Further, the VA examiner stated that the veteran's PTSD 
was severe, which would be the case whether the veteran had 
vaginitis or not.  The Board finds that this opinion does not 
show that the veteran's vaginitis caused or aggravated her 
depression.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  As there is no medical evidence showing that the 
veteran's vaginitis caused her depression and it is not shown 
that her vaginitis aggravated her PTSD or depression, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for depression 
secondary to service-connected vaginitis.


ORDER

Entitlement to service connection for depression secondary to 
service-connected vaginitis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


